

115 S2792 IS: To modernize training programs at aviation maintenance technician schools.
U.S. Senate
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2792IN THE SENATE OF THE UNITED STATESMay 7, 2018Mr. Hatch (for himself, Ms. Cantwell, Mr. Blumenthal, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo modernize training programs at aviation maintenance technician schools.
	
		1.Modernization of training programs at aviation maintenance technician schools
 (a)RegulationsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration (in this section referred to as the Administrator) shall issue final regulations to modernize training programs at aviation maintenance technician schools governed by part 147 of title 14, Code of Federal Regulations.
 (b)Review and periodic updatesThe Administrator shall ensure training programs referred to in subsection (a) are revised and updated in correlation with aviation maintenance technician airman certification standards as necessary to reflect current technology and maintenance practices.
 (c)Report to CongressIf the Administrator does not issue such final regulations by the deadline specified in subsection (a), the Administrator shall, not later than 30 days after such deadline, submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing—
 (1)an explanation as to why such final regulations were not issued by such deadline; and (2)a schedule for issuing such final regulations.
				